

113 S2268 IS: Border Health Security Act of 2013
U.S. Senate
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2268IN THE SENATE OF THE UNITED STATESApril 29, 2014Mr. Udall of New Mexico (for himself, Mr. Heinrich, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish grant programs to improve the health of
		  border area residents and for all hazards preparedness in the border area
		  including bioterrorism, infectious disease, and noncommunicable emerging
		  threats, and for other purposes.1.Short titleThis Act may be cited as the
			 Border Health Security Act of
			 2013.2.FindingsCongress makes the following
			 findings:(1)The United
			 States-Mexico border is an interdependent and dynamic region of more than
			 15,000,000 people with significant and unique public health challenges.(2)These challenges
			 include low rates of health insurance coverage, poor access to health care
			 services, high unemployment rates, low educational attainment, and high
			 rates
			 of dangerous diseases, such as tuberculosis, diabetes, obesity, and other
			 non-communicable diseases.(3)As the 2009 novel
			 influenza A (H1N1) pandemic illustrated, diseases do not respect
			 international
			 boundaries, and a strong public health effort at and along the borders is
			 crucial to not only protect and improve the health of Americans but also
			 to
			 help secure the country against threats to biosecurity and other emerging
			 threats.(4)For 11 years, the
			 United States-Mexico Border Health Commission has served as a crucial
			 binational institution to address these unique and truly cross-border
			 health
			 issues.(5)More than 75
			 percent of Canadians live within 100 miles of the United States border.
			 The
			 2003 epidemic of severe acute respiratory syndrome caused more than 250
			 illnesses in the Greater Toronto Area, just 80 miles from New York.3.United States-Mexico
			 Border Health Commission Act amendmentsThe United States-Mexico Border Health
			 Commission Act (22
			 U.S.C. 290n et seq.) is amended—(1)in section
			 3—(A)in paragraph (1),
			 by striking ; and and inserting ;;(B)in paragraph (2),
			 by striking the period and inserting a semicolon; and(C)by adding at the
			 end the following:(3)to cooperate with
				the Canada-United States Pan Border Public Health Preparedness
			 Council
				(referred to in this Act as the Council), as appropriate;
				and(4)to serve as an
				independent and objective body to both recommend and implement
			 initiatives that
				solve border health
				issues.;(2)in section
			 5—(A)in subsection
			 (b), by striking should be the leader and inserting shall
			 be the Chair; and(B)by adding at the
			 end the following:(d)Providing
				advice and recommendationsMembers of the Commission and the Council
				may at any time provide advice or recommendations to the Secretary,
			 Congress, or any Member of Congress concerning
				issues that are considered by the Commission or Council. Such
			 advice or
				recommendations may be provided regardless of whether a request for
			 such is
				made and regardless of whether the member or individual is
			 authorized to
				provide such advice or recommendations by the Commission or Council
			 or any
				other Federal
				official.;(3)by redesignating
			 section 8 as section 12;(4)by striking section 7 and inserting the
			 following:7.Border health
				grants(a)Eligible entity
				definedIn this section, the
				term eligible entity means a State, public institution of higher
				education, local government, Indian tribe, tribal organization,
			 urban Indian
				organization, nonprofit health organization, trauma center,
			 critical access
				hospital or other hospital that serves rural or other vulnerable
			 communities
				and populations, faith-based entity, or community health center
			 receiving
				assistance under section 330 of the
				Public Health Service Act
				(42 U.S.C.
				254b), that is located in the United States-Mexico border area
				or the United States-Canada border area.(b)AuthorizationFrom
				amounts appropriated under section 11, the Secretary, in
			 consultation with
				members of the Commission and Council and in coordination with the
			 Office of
				Global Affairs, shall award grants to eligible entities to address
			 priorities
				and recommendations outlined by the strategic plan and operational
			 work plan of
				the Commission and the Council, as authorized under section 9, to
			 improve the
				health of United States-Mexico border area and United States-Canada
			 border area
				residents.(c)ApplicationAn eligible entity that desires a grant
				under subsection (b) shall submit an application to the Secretary
			 at such time,
				in such manner, and containing such information as the Secretary
			 may
				require.(d)Use of
				fundsAn eligible entity that
				receives a grant under subsection (b) shall use the grant funds for
			 any of the
				following:(1)Programs relating to any one or more of the
				following:(A)Maternal and child health.(B)Primary care and preventative
				health.(C)Infectious
				disease testing, monitoring, and surveillance.(D)Public health and public health
				infrastructure.(E)Health promotion.(F)Oral health.(G)Behavioral and mental health.(H)Substance abuse prevention and harm
				reduction.(I)Health conditions that have a high
				prevalence in the United States-Mexico border area or United
			 States-Canada
				border area.(J)Medical and health services
				research.(K)Workforce training and development.(L)Community health workers and
				promotoras.(M)Health care infrastructure problems in the
				United States-Mexico border area or United States-Canada border
			 area (including
				planning and construction grants).(N)Health disparities in the United
				States-Mexico border area or United States-Canada border area.(O)Environmental health.(P)Health education.(Q)Outreach and enrollment services with
				respect to Federal programs (including programs authorized under
			 titles XIX and
				XXI of the Social Security Act
				(42 U.S.C.
				1396 et seq. and 1397aa et seq.)).(R)Trauma care.(S)Health research
				with an emphasis on infectious disease and pressing issues related
			 to
				noncommunicable diseases.(T)Epidemiology and
				health research.(U)Cross-border
				health surveillance coordinated with Mexican Health Authorities or
			 Canadian
				Health Authorities.(V)Obesity,
				particularly childhood obesity.(W)Crisis
				communication, domestic violence, health literacy, or cancer.(X)Community-based
				participatory research on border health issues.(Y)Violence
				prevention.(Z)Cross-border
				public health preparedness.(2)Other programs determined appropriate by
				the Secretary.(e)Supplement, not
				supplantAmounts provided to
				an eligible entity awarded a grant under subsection (b) shall be
			 used to
				supplement and not supplant other funds available to the eligible
			 entity to
				carry out the activities described in subsection (d).8.Grants for Early
				Warning Infectious Disease Surveillance (EWIDS) in the border area(a)Eligible entity
				definedIn this section, the
				term eligible entity means a State, local government, Indian
				tribe, tribal organization, urban Indian organization, trauma
			 center, regional
				trauma center coordinating entity, or public health entity.(b)AuthorizationFrom funds appropriated under section 11,
				the Secretary shall award grants for Early Warning Infectious
			 Disease
				Surveillance (EWIDS) to eligible entities for infectious disease
			 surveillance
				activities in the United States-Mexico border area or United
			 States-Canada
				border area.(c)ApplicationAn eligible entity that desires a grant
				under this section shall submit an application to the Secretary at
			 such time,
				in such manner, and containing such information as the Secretary
			 may
				require.(d)Uses of
				fundsAn eligible entity that
				receives a grant under subsection (b) shall use the grant funds, in
				coordination with State and all local hazards programs, to—(1)develop and implement infectious disease
				surveillance plans and networks and public health emergency and
			 readiness
				assessments and preparedness plans, and purchase items necessary
			 for such
				plans;(2)coordinate infectious disease surveillance
				planning and interjurisdictional risk assessments in the region
			 with
				appropriate United States-based agencies and organizations and
			 appropriate
				authorities in Mexico or Canada;(3)improve infrastructure, including surge
				capacity, syndromic surveillance, and isolation/decontamination
			 capacity, and
				policy preparedness, including for mutual assistance and for the
			 sharing of
				information and resources;(4)improve
				laboratory capacity, in order to maintain and enhance capability
			 and capacity
				to detect potential infectious disease, whether naturally occurring
			 or the
				result of terrorism;(5)create and maintain a health alert network,
				including risk communication and information dissemination that is
			 culturally
				competent and takes into account the needs of at-risk populations,
			 including
				individuals with disabilities;(6)educate and train clinicians,
				epidemiologists, laboratories, and emergency management personnel;(7)implement
				electronic data and infrastructure inventory systems to coordinate
			 the triage,
				transportation, and treatment of multicasualty incident victims;(8)provide
				infectious disease testing in the United States-Mexico border area
			 or United
				States-Canada border area; and(9)carry out such other activities identified
				by the Secretary, members of the Commission, members of the
			 Council, State or
				local public health authorities, representatives of border health
			 offices, or
				authorities at the United States-Mexico or United States-Canada
			 borders.9.Plans, reports,
				audits, and by-laws(a)Strategic
				plan(1)In
				generalNot later than 2 years after the date of enactment of
				this section, and every 5 years thereafter, the Commission
			 (including the
				participation of members representing both the United States and
			 Mexican
				sections) and the Council (including the participation of members
			 representing
				both the United States and Canada) shall each prepare a binational
			 strategic
				plan to guide the operations of the Commission and the Council and
			 submit such
				plan to the Secretary and Congress.(2)RequirementsThe
				binational strategic plan under paragraph (1) shall include—(A)health-related
				priority areas determined most important by the full membership of
			 the
				Commission or Council, as applicable;(B)recommendations
				for goals, objectives, strategies, and actions designed to address
			 such
				priority areas; and(C)a proposed
				evaluation framework with output and outcome indicators appropriate
			 to gauge
				progress toward meeting the objectives and priorities of the
			 Commission or
				Council, as applicable.(b)Work
				planNot later than January 1, 2015, and every 2 years
				thereafter, the Commission and the Council shall develop and
			 approve an
				operational work plan and budget based on the strategic plan under
			 subsection
				(a).(c)GAO
				reviewNot later than January 1, 2016, and every 2 years
				thereafter, the Comptroller General of the United States shall
			 conduct an
				evaluation of the activities conducted by the Commission and the
			 Council based
				on the operational work plans described in subsection (b) for the
			 previous year
				and the output and outcome indicators included in the strategic
			 plan described
				in subsection (a). The evaluation shall include a request for
			 written
				evaluations from members of the Commission and the Council about
			 barriers and
				facilitators to executing successfully the work plans of the
			 Commission and the
				Council.(d)Biannual reportingThe Commission and Council shall each issue
				a biannual report to the Secretary that provides independent policy
				recommendations related to border health issues. Not later than 3
			 months
				following receipt of each such biannual report, the Secretary shall
			 provide to
				Congress the report and any studies or other materials produced
			 independently
				by the Commission and Council.(e)AuditsThe
				Secretary shall annually prepare an audited financial report to
			 account for all
				appropriated assets expended by the Commission and Council to
			 address both the
				strategic and operational work plans for the year involved.(f)By-LawsNot
				later than 6 months after the date of enactment of this section,
			 the Commission
				and Council shall develop and approve bylaws to provide fully for
			 compliance
				with the requirements of this section.(g)Transmittal to
				congressThe Commission and Council shall submit copies of the
				operational work plan and by-laws to Congress. The Comptroller
			 General of the
				United States shall submit a copy of each evaluation completed
			 under subsection
				(c) to Congress.10.Coordination(a)In
				generalTo the extent
				practicable and appropriate, plans, systems, and activities to be
			 funded (or
				supported) under this Act for all hazard preparedness, and general
			 border
				health, shall be coordinated with Federal, State, and local
			 authorities in
				Mexico, Canada, and the United States.(b)Coordination of
				health services and surveillanceThe Secretary, acting through the Assistant
				Secretary for Preparedness and Response, when appropriate, may
			 coordinate with
				the Secretary of Homeland Security in establishing a health alert
			 system
				that—(1)alerts clinicians and public health
				officials of emerging disease clusters and syndromes along the
			 United
				States-Mexico border area and United States-Canada border area; and(2)warns of health threats, extreme weather
				conditions, disasters of mass scale, bioterrorism, and other
			 emerging threats
				along the United States-Mexico border area and United States-Canada
			 border
				area.11.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this Act $7,000,000 for
			 fiscal year
				2014 and each succeeding year, subject to the availability of
			 appropriations
				for such purpose, of which $4,650,000 shall be made available to
			 fund
				operationally feasible functions, activities, and grants with
			 respect to the
				United States-Mexico border and the border health activities under
			 cooperative
				agreements with the border health offices of the States of
			 California, Arizona,
				New Mexico, and Texas, and $2,350,000 shall be allocated for the
			 administration
				of United States activities under this Act on the United
			 States-Canada border
				and the border health authorities, acting through the Canada-United
			 States
				Pan-Border Public Health Preparedness
				Council.;
				and(5)in section 12 (as
			 so redesignated)—(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (6), respectively;(B)by inserting
			 after paragraph (2), the following:(3)Indians; indian
				tribe; tribal organization; urban indian organizationThe terms
				Indian, Indian tribe, tribal
				organization, and urban Indian organization have the
				meanings given such terms in section 4 of the Indian Health Care
			 Improvement
				Act (25 U.S.C. 1603).;
				and(C)by inserting
			 after paragraph (4), as so redesignated, the following:(5)United
				States-Canada border areaThe term United States-Canada
				border area means the area located in the United States and Canada
				within 100 kilometers of the border between the United States and
				Canada..